DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on December 21, 2021 is acknowledged.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Rice (US 2006/0055381).
Regarding claim 1, Rice shows a semiconductor module, comprising a plurality of semiconductor  elements (switch 35 in FIG. 2); and a first power terminal, a second power terminal and a third power terminal ( PWM1-PWM4) electrically connected to the plurality of semiconductor  elements (see FIG. 1 and related text) comprises  at least one upper arm switching ( one of switch 35 in FIG. 2 and related text) element electrically connected between the first power terminal and the second power terminal; and at least one lower arm switching element electrically connected between the second power terminal and the third terminal, wherein a number of the at least one upper switching element is different from a number of the at least one lower arm switching element ( see FIG. 1 and related text and [0015]). 

Allowable Subject Matter
Claims 3-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5 and 6 are dependent on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893